Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  

Applicants amended the claims to recite the structure of dsRNA target SEQ ID NO: 2.  Such amendment overcomes instant written description rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			Allowable Subject Matter

Claims 1-2, 4-6, 11, 14-19, 21, 23-25 and 34-43 are allowable.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI ZHENG/Primary Examiner, Art Unit 1662